Case 8:21-cv-00021-SDM-CPT Document 28 Filed 03/02/21 Page 1 of 4 PageID 201




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

TERESA M. GAFFNEY, individually,
SARAH K. SUSSMAN, individually, and
as Trustee of the Sussman Family Trust,

      Plaintiffs,                               CASE NO.: 8:21-cv-00021-T-23CPT

v.

RONALD FICARROTTA, et al.

     Defendants.
_______________________________/

                  DEFENDANT HILLSBOROUGH COUNTY’S
                       DISCLOSURE STATEMENT

      Defendant Hillsborough County, by and through its undersigned counsel,

pursuant to Local Rule 3.03, hereby discloses the following:

      The name of each person that has or may have an interest in the outcome of

this matter:

      1.       Teresa M. Gaffney – Plaintiff.

      2.       Sarah K. Sussman, Individually and as Trustee of the Sussman Family

Trust – Plaintiff.

      3.       Sheldon D. McMullen, Esquire – Attorney for Plaintiffs.

      4.       Dov Sussman, Esquire – Attorney for Plaintiffs.

      5.       James J. Macchitelli, Esquire – Attorney for Plaintiffs.


                                            1
Case 8:21-cv-00021-SDM-CPT Document 28 Filed 03/02/21 Page 2 of 4 PageID 202




      6.    Chief Judge Ronald Ficarrotta – Defendant.

      7.    Judge Paul Huey – Defendant.

      8.    Judge Rex Barbas – Defendant.

      9.    Judge Caroline Tesche Arkin – Defendant.

      10.   Marie T. Rives, Esquire – Counsel for Defendants Judge Ficarrotta,

Judge Huey, Judge Barbas and Judge Tesche Arkin.

      11.   Ashley Moody, Attorney General State of Florida – Counsel for

Defendants Judge Ficarrotta, Judge Huey, Judge Barbas and Judge Tesche Arkin.

      12.   Hillsborough County Board of County Commissioners – Defendant.

      13.   Stephen M. Todd, Esquire – Counsel for Defendant Hillsborough

County.

      14.   Office of the County Attorney, Hillsborough County – Counsel for

Defendant Hillsborough County.

      15.   State of Florida, Department of Financial Services, Division of Risk

Management – Defendant.



      Each entity with publicly traded shares or debt potentially affected by the

outcome:

      None known to Hillsborough County.




                                       2
Case 8:21-cv-00021-SDM-CPT Document 28 Filed 03/02/21 Page 3 of 4 PageID 203




      Each additional entity likely to actively participate:

      None known to Hillsborough County.



      Each person arguably eligible for restitution:

      None known to Hillsborough County.



      I HEREBY CERTIFY that, except as disclosed above, I am unaware of an

actual or potential conflict of interest affecting the District Judge or the Magistrate

Judge in this action, and I will immediately notify the Judge in writing within

fourteen days after I know of a conflict.




                                            s/ Stephen M. Todd
                                        Stephen M. Todd, Esquire
                                        Sr. Assistant County Attorney
                                        Florida Bar No. 0886203
                                        Office of the County Attorney
                                        Post Office Box 1110
                                        Tampa, Florida 33601-1110
                                        (813) 272-5670 – Fax: (813) 272-5758
                                        Attorney for Defendant, Hillsborough County
                                        Service Emails:
                                               ToddS@hillsboroughcounty.org
                                               MatthewsL@hillsboroughcounty.org
                                               ConnorsA@hillsboroughcounty.org




                                            3
Case 8:21-cv-00021-SDM-CPT Document 28 Filed 03/02/21 Page 4 of 4 PageID 204




                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on March 2, 2021, the foregoing document was

electronically submitted to the Clerk of Court using the CM/ECF system which will

send a notice of electronic filing to all Counsel of Record.




                                          s/ Stephen M. Todd
                                       Stephen M. Todd, Esquire




                                          4
